      Case 1:21-cv-00080-WMR Document 25-1 Filed 05/10/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

                           CASE NO.: 1:21-cv-0080-WMR

BETH GALTON,

              Plaintiff,

v.

ROYAL WAFFLE KING
CORPORATION,

              Defendant.


 FIRST AMENDED COMPLAINT FOR COPYRIGHT INFRINGEMENT
             (INJUNCTIVE RELIEF DEMANDED)
      Plaintiff BETH GALTON by and through her undersigned counsel, brings

this Amended Complaint against Defendant ROYAL WAFFLE KING

CORPORATION for damages and injunctive relief, and in support thereof states

as follows:

                           SUMMARY OF THE ACTION
      1.      Plaintiff BETH GALTON (“Galton”) brings this action for violations

of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and

distribute Galton's original copyrighted Work of authorship in her Work.




                                      SRIPLAW
                   CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
          Case 1:21-cv-00080-WMR Document 25-1 Filed 05/10/21 Page 2 of 8




      2.       Galton is a prominent food and still life photographer and director

who has worked with many of the country's leading advertising agencies, design

firms, and major American brands over the past thirty years. Her meticulous and

often witty botanical, food and fine art images elevate food and objects to the level

of art, and her images tell stories of shared memories, a love of nature, unique

ingredients, and the beauty of objects. Galton's professional and fine artwork have

won numerous accolades and have been exhibited extensively throughout her

career.

      3.       Defendant ROYAL WAFFLE KING CORPORATION (“RWKC”) is,

according to its website, “a chain of restaurants providing good food, a pleasant

atmosphere, cleanliness and Royal Service – at Reasonable Prices.”

      4.       Galton alleges that RWKC copied Galton's copyrighted Work from

the internet in order to advertise, market and promote its business activities.

RWKC committed the violations alleged in connection with RWKC’s business for

purposes of advertising and promoting sales to the public in the course and scope

of the RWKC’s business.

                           JURISDICTION AND VENUE
      5.       This is an action arising under the Copyright Act, 17 U.S.C. § 501.



                                            2
                                        SRIPLAW
                     CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
       Case 1:21-cv-00080-WMR Document 25-1 Filed 05/10/21 Page 3 of 8




      6.     This Court has subject matter jurisdiction over these claims pursuant

to 28 U.S.C. §§ 1331, 1338(a).

      7.     Defendant is subject to personal jurisdiction in Georgia.

      8.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and

1400(a) because the events giving rise to the claims occurred in this district,

Defendant engaged in infringement in this district, Defendant resides in this

district, and Defendant is subject to personal jurisdiction in this district.

                                    DEFENDANT

      9.     Royal Waffle King Corporation is a Georgia Corporation, with its

principal place of business at 1459 Field Park Circle, Marietta, GA 30066, and can

be served by serving its Registered Agent, Mr. Charlie N. Crowder, 1459 Field

Park Circle, Marietta, GA 30006

                    THE COPYRIGHTED WORK AT ISSUE
      10.    In 2009, Galton created the photograph entitled A_20-94-95_851,

which is shown below and referred to herein as the “Work”.




                                            3
                                       SRIPLAW
                    CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
       Case 1:21-cv-00080-WMR Document 25-1 Filed 05/10/21 Page 4 of 8




       11.    Galton registered the Work with the Register of Copyrights on

February 19, 2014 and was assigned the registration number VA 1-893-845. The

Certificate of Registration is attached hereto as Exhibit 1.

       12.    Galton's Work is protected by copyright but is not otherwise

confidential, proprietary, or trade secrets.

       13.    At all relevant times Galton was the owner of the copyrighted Work at

issue in this case.

                         INFRINGEMENT BY DEFENDANT

       14.    RWKC has never been licensed to use the Work at issue in this action

for any purpose.

       15.    On a date after the Work at issue in this action was created, but prior

to the filing of this action, RWKC copied the Work.
                                         4
                                         SRIPLAW
                      CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
       Case 1:21-cv-00080-WMR Document 25-1 Filed 05/10/21 Page 5 of 8




      16.     On January 30, 2020, Galton discovered the unauthorized use of her

Work on RWKC’s Yelp page, on the RWKC menu, as well as the digital menu on

the wall at the restaurant.

      17.     RWKC copied Galton's copyrighted Work without Galton's

permission.

      18.     After RWKC copied the Work, it made further copies and distributed

the Work on the internet to promote the sale of goods and services as part of its

franchise restaurant business.

      19.     RWKC copied and distributed Galton's copyrighted Work in

connection with RWKC’s business for purposes of advertising and promoting

RWKC’s business, and in the course and scope of advertising and selling products

and services.

      20.     Galton's Works are protected by copyright but are not otherwise

confidential, proprietary, or trade secrets.

      21.     RWKC committed copyright infringement of the Work as evidenced

by the documents attached hereto as Exhibit 2.

      22.     Galton never gave RWKC permission or authority to copy, distribute

or display the Work at issue in this case.



                                             5
                                       SRIPLAW
                    CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
       Case 1:21-cv-00080-WMR Document 25-1 Filed 05/10/21 Page 6 of 8




      23.       Galton notified RWKC of the allegations set forth herein on July 20,

2020. As of the date of the filing of her original Complaint,, RWKC has failed to

respond to Plaintiff’s Notices. Copies of the Notices to RWKC are attached hereto

as Exhibit 3.

                                   COUNT I
                            COPYRIGHT INFRINGEMENT

      24.       Plaintiff incorporates the allegations of paragraphs 1 through 23 of

this Complaint as if fully set forth herein.

      25.       Galton owns a valid copyright in the Work at issue in this case.

      26.       Galton registered the Work at issue in this case with the Register of

Copyrights pursuant to 17 U.S.C. § 411(a).

      27.       RWKC copied, displayed, and distributed the Work at issue in this

case and made derivatives of the Work without Galton's authorization in violation

of 17 U.S.C. § 501.

      28.       RWKC performed the acts alleged in the course and scope of its

business activities.

      29.       RWKC’s acts were willful.

      30.       Galton has been damaged.




                                              6
                                          SRIPLAW
                       CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
       Case 1:21-cv-00080-WMR Document 25-1 Filed 05/10/21 Page 7 of 8




      31.    The harm caused to Galton has been irreparable.
      WHEREFORE, the Plaintiff prays for judgment against the Defendant Royal

Waffle King Corporation that:

      a.     Defendant and its officers, agents, servants, employees, affiliated

entities, and all of those in active concert with them, be preliminarily and

permanently enjoined from committing the acts alleged herein in violation of 17

U.S.C. § 501;

      b.     Defendant be required to pay Plaintiff her actual damages and

RWKC’s profits attributable to the infringement, or, at Plaintiff's election, statutory

damages, as provided in 17 U.S.C. § 504;

      c.     Plaintiff be awarded her attorneys’ fees and costs of suit under the

applicable statutes sued upon;

      d.     Plaintiff be awarded pre and post-judgment interest; and

      e.     Plaintiff be awarded such other and further relief as the Court deems

just and proper.

                                 JURY DEMAND

      Plaintiff hereby demands a trial by jury of all issues so triable.




                                          7
                                      SRIPLAW
                   CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
      Case 1:21-cv-00080-WMR Document 25-1 Filed 05/10/21 Page 8 of 8




      Respectfully submitted, this 10th day of May, 2021.

                                       s/ Evan A. Andersen
                                       Evan A. Andersen
                                       EVAN ANDERSEN LAW, LLC
                                       Georgia Bar No. 377422
                                       3495 Buckhead Loop NE
                                       #260147
                                       Atlanta, GA 30326
                                       404-496-6606 (telephone)
                                       evan@pixeliplaw.com

                                       Joel B. Rothman
                                       SRIPLAW
                                       21301 Powerline Road
                                       Suite 100
                                       Boca Raton, FL 33433
                                       561-404-4350 (telephone)
                                       Joel.rothman@sriplaw.com

                                       Counsel for Plaintiff Galton


      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 5.1.B

      Counsel for Plaintiff Galton hereby certifies that this pleading was prepared

in Times New Roman font, 14 point, in compliance with Local Rule 5.1.C.

      This 10th day of May, 2021.

                                      Respectfully submitted,

                                       s/ Evan A. Andersen
                                       Evan A. Andersen
                                       EVAN ANDERSEN LAW, LLC


                                         8
                                     SRIPLAW
                  CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK
